Title: To James Madison from Thomas Auldjo, 26 April 1808
From: Auldjo, Thomas
To: Madison, James



Sir
Cowes 26 April 1808

I had the honor to write you 1st. March last by the Ship Charles to New York.  I now embrace the opportunity of a Ship I have loaden for Philadelphia, to send you a few of our latest newspapers which will shew the State of things in this Country better than I can describe it.  Trade is very much at a Stand, but notwithstanding that, the people at present in power seem determined to persevere in the orders of Council & in which they meet more Support than I expected from the idea that they will operate with effect in distressing our Enemies.  The Statira arrived a few days ago.  Our prices of grain are the same now nearly as for months past. Wheat 8/ 6 Str P bushel weighing 60 pounds.  I am with much regard Sir your most obd hble Sert.

Thomas Auldjo

